Citation Nr: 0726044	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-37 904	)	DATE
	)
	)


THE ISSUE

Whether an August 11, 2004 decision by the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for hepatitis C should be revised or reversed due 
to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1977.

This matter is before the Board of Veterans' Appeals as an 
original action on the motion of the veteran, alleging CUE in 
a Board decision dated August 11, 2004. 


FINDING OF FACT

In October 2006, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's August 11, 2004 
decision.


CONCLUSION OF LAW

The August 11, 2004 Board decision is not subject to revision 
on the basis of CUE as it was appealed to and decided by a 
court of competent jurisdiction.  38 U.S.C.A. §  7111 (West 
2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by a court of competent jurisdiction 
(i.e., the Court), and decisions on issues which have 
subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400 (2006).

In an August 11, 2004 decision, the Board denied service 
connection for hepatitis C.  The moving party has alleged 
that there is CUE in this decision and has filed a motion to 
vacate it.

In October 2006, the Court affirmed the August 11, 2004 Board 
decision that was challenged on the basis of CUE in the 
moving party's motion.  Thus, the August 2004 Board decision 
is not subject to revision on the basis of CUE as it has been 
appealed to and decided by a court of competent jurisdiction.  
38 C.F.R. § 20.1400(b) (2006).  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed with prejudice.

ORDER

The motion for revision or reversal of the August 11, 2004 
Board decision on the grounds of CUE is denied.



                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



